                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                 BUTTE DIVISION

 JOSEPH POST,                                 Case No: 2:19-cv-00011-BMM

             Plaintiff,
                                                   ORDER OF DISMISSAL
 v.                                                 WITH PREJUDICE

 FAIRWAY INDEPENDENT
 MORTGAGE CORPORATION; and
 JOHN DOES 1-10,

             Defendants.


         THIS MATTER comes before the court on the stipulation of dismissal with

prejudice filed by plaintiff Joseph Post and defendant Fairway Independent

Mortgage Corporation. The court, having reviewed the stipulation, finds it should

be approved. NOW, THEREFORE, it is ORDERED: all claims in this case are

dismissed, with prejudice, each party to bear its own attorney's fees and costs.

         DATED this 28th day of October, 2019.




                                          1
50582884;1
